 Case 15-13643-elf                 Doc         Filed 10/27/20 Entered 10/27/20 15:11:43                              Desc Main
                                                Document     Page 1 of 8

    Fill in this information to identify the case:

    Debtor 1 JULIE V. FOLINO
    Debtor 2
    (Spouse, if filing)

    United States Bankruptcy Court for the: Eastern District of Pennsylvania
    Case number 15-13643-ELF




 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                       12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest
 in the debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File
 this form as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule
 3002.1.

  Name of creditor: PHH Mortgage Corporation                                   Court claim no. (if known): 5

  Last four digits of any number you            0560                           Date of payment change:                    12/01/2020
  use to identify the debtor’s account:                                        Must be at least 21 days after date of
                                                                               this notice

                                                                               New total payment:                        $1,125.66
                                                                               Principal, interest, and escrow, if any


  Part 1: Escrow Account Payment Adjustment
      Will there be a change in the debtor’s escrow account payment?
            No
            Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
             Describe the basis for the change. If a statement is not attached, explain why:

            Current escrow payment: $ 299.61              New escrow payment:        $ 315.07

  “The ‘current escrow payment’ in the attached Escrow Statement will not match the previously filed NOPC or POC as this escrow
  payment is based off the contractual due date. The current escrow payment included in this Notice of Payment Change is based off the
  previously filed court record. This will not have any impact on the borrower.”

  Part 2: Mortgage Payment Adjustment
     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-
     rate note?
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
            attached, explain why:

                 Current interest rate:                               %             New interest rate:                               %

                Current principal and interest payment: $ _________              New principal and interest payment: $ __


  Part 3: Other Payment Change

     Will there be a change in the debtor’s mortgage payment for a reason not listed above?
            No
            Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
            modification agreement. (Court approval may be required before the payment change can take effect.)

                Reason for change:

                Current mortgage payment: $                         New mortgage payment: $

Official Form 410S1                            Notice of Mortgage Payment Change                                               page 1
 Case 15-13643-elf               Doc         Filed 10/27/20 Entered 10/27/20 15:11:43                    Desc Main
                                              Document     Page 2 of 8

  Debtor1    JULIE V. FOLINO                                   Case number (if known) 15-13643-ELF
            First Name     Middle Name         Last Name


  Part 4: Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
  and telephone number.

  Check the appropriate box.
    I am the creditor.

    I am the creditor’s authorized agent.



  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.



      /s/ Andrew Spivack
      Signature
                                                                        Date 10/27/2020



  Print: Andrew Spivack (84439)
        First Name       Middle Name           Last Name                Title Attorney



  Company Brock & Scott, PLLC

  Address 610 Old York Road, Suite 400
            Number              Street


            Jenkintown, PA 19046
            City                   State    ZIP Code


  Contact phone 844-856-6646 x3017                                      Email PABKR@brockandscott.com




Official Form 410S1                          Notice of Mortgage Payment Change                                     page 2
Case 15-13643-elf   Doc   Filed 10/27/20 Entered 10/27/20 15:11:43   Desc Main
                           Document     Page 3 of 8
 Case 15-13643-elf     Doc  Filed 10/27/20 Entered 10/27/20 15:11:43 Desc Main
                             Document       Page 4 of 8
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                   Philadelphia Division

IN RE:
JULIE V. FOLINO                                    Case No. 15-13643-ELF
                                                   Chapter 13
PHH Mortgage Corporation,
       Movant

vs.

JULIE V. FOLINO,
      Debtor,                                      11 U.S.C. §362

William C. Miller
       Respondent
                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and exact copy of the foregoing Notice Of
Mortgage Payment Change has been electronically served or mailed, postage prepaid on October 27,
2020 to the following:

JULIE V. FOLINO
1031 TREE STREET
PHILADELPHIA, PA 19148

BRAD J. SADEK
1315 WALNUT ST STE 502
PHILADELPHIA, PA 19107

WILLIAM C. MILLER, BANKRUPTCY TRUSTEE
CHAPTER 13 TRUSTEE
PO BOX 1229
PHILADELPHIA, PA 19105

U.S. TRUSTEE
UNITED STATES TRUSTEE
OFFICE OF THE U.S. TRUSTEE
200 CHESTNUT STREET; SUITE 502
PHILADELPHIA, PA 19106

                                          /s/ Andrew Spivack
                                          Andrew Spivack
                                          (Bar No. 84439)
                                          Attorney for Creditor
                                          BROCK & SCOTT, PLLC
                                          610 Old York Road, Suite 400
                                          Jenkintown, PA 19046
                                          Telephone: 844-856-6646 x3017
                                          Facsimile: 704-369-0760
                                          E-Mail: PABKR@brockandscott.com
Case 15-13643-elf   Doc   Filed 10/27/20 Entered 10/27/20 15:11:43   Desc Main
                           Document     Page 5 of 8




                    EXHIBIT A
                Case 15-13643-elf              Doc        Filed 10/27/20       Entered 10/27/20 15:11:43
                                                                PHH Mortgage Services
                                                                                                                              Desc Main
                                                           Document
                                                                P.O. Box 5452 Page    6 of 8
                                                                  Mt. Laurel, NJ 08054-5452


Your annual escrow statement                                                                         Loan num
September 22, 2020
                                                                                                     Questions?
                                                                                                     Visit us at
                                                                                                     www.MortgageQuestions.com
                                                                                                     Call toll free 1-877-744-2506
         JULIE FOLINO                                                                                Fax 1-856-917-8300
         1031 TREE ST
         PHILADELPHIA, PA 19148-3012




Why am I getting this statement?
In accordance with federal guidelines your escrow account is reviewed at least one time per year; however, certain circumstances
may require an additional review. This statement is a result of that review known as an escrow analysis statement, which determines
if sufficient funds are available to pay your taxes and/or insurance. This statement is a projection of your escrow account and may
also include a history of the escrow activity on your loan since the time you last received an escrow analysis statement. The
enclosed update follows notice of the account's involvement in a bankruptcy petition, filed on May 22, 2015 under chapter 13 of the
Bankruptcy Code. This statement should be reviewed carefully. The mortgage payment may be affected. Please contact us at the
number above if this account is not part of a Chapter 13 proceeding or plan. If this account has filed for any other Bankruptcy
protection or received an Order of Discharge in a Chapter 7 bankruptcy case, or received any other discharge under the U.S.
Bankruptcy Code that applied to the referenced property, please be advised that this Notice is for information purposes only and
not intended as an attempt to collect a debt against you personally.

What does this mean to me?
Because your escrow account is projected to have more money than is needed, there is a surplus of $2,467.95; however, this
surplus is being retained due to the status of your mortgage. Once your loan returns to a current status, please contact our
Customer Service Department at the above referenced number to determine if the surplus is still valid.

What is a surplus?
A surplus is the difference between the anticipated escrow balance, which is greater than the required escrow balance at the
beginning of the analysis cycle. A surplus typically results from changes in taxes and/or insurance. Please refer to the enclosed FAQ
for additional information.
Anticipated escrow account balance (as of November 30, 2020):                         $3,998.76
Required escrow account balance (as of November 30, 2020 ):                           $1,530.81
Difference resulting in an escrow account surplus:                                    $2,467.95
a




                                                                                                                                              See reverse è
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose. However, if the debt is in
active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for informational purposes only with regard to our
secured lien on the above referenced property. It is not intended as an attempt to collect a debt from you personally. As may be required by state law, you
are hereby notified that a negative credit report reflecting on an accountholder's credit record may be submitted to a credit reporting agency if credit
obligation terms are not fulfilled.
                                                                                                                                               Page 1 of 3

                                                                                         Borrower Name: JULIE FOLINO
                                                                                         Loan Numb




                                                       This space is intentionally left blank.
                     Case 15-13643-elf             Doc        Filed 10/27/20 Entered 10/27/20 15:11:43                             Desc Main
 What is my new monthly payment?                               Document     Page 7 of 8
 Effective December 2020, your new monthly mortgage payment will be: $1,125.66
                               Current Payment            New Payment
 Principal & Interest                  $810.59                    $810.59
 Escrow Deposit                       $335.09                     $315.07
 Total Payment                      $1,145.68                   $1,125.66

 If your payment is issued by a third party, or if you make payments through a bill pay service, then please make sure your
 new total monthly payment amount is updated with your service provider.

 Payment Change Breakdown
 Below are the escrow items we anticipate collecting for and paying on your behalf over the next 12 months. To calculate your new
 monthly escrow payment of $315.07, we added up the actual or estimated tax and insurance payments for the next 12 months
 beginning with the December 2020 payment and divided the total by 12. Included for the comparison are the Annual Payments we
 projected to pay during the last analysis cycle, as displayed in detail in the history portion of the escrow analysis statement.

 Description                              Current Annual Payment                 Projected Annual Payment
 Taxes                                               $1,725.32                                $1,845.88
 Insurance                                           $1,870.00                                $1,935.00

 TOTAL                                                 $3,595.32                                       $3,780.88


 Prior Year Account History and Coming Year Projections
 This statement itemizes your actual escrow account transactions since your previous analysis statement or initial disclosure and
 projects payments, disbursements and balances for the coming year. The projections from your previous escrow analysis are included with
 the actual payments and disbursements for the prior year. By comparing the actual escrow payment with the previous projections listed, you can
 determine where a difference may have occurred. When applicable, the letter "E" beside an amount indicates that all or a portion of a payment or
 disbursement on that row has not yet occurred but is estimated to occur as shown. An asterisk (*) beside an amount indicates a difference from
 projected activity either in the amount or date.

 Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
 (RESPA) the lowest monthly balance in your escrow account should be no less than $630.14 or 1/6th of the total annual projected disbursement
 from your escrow account, unless your mortgage documents or state law specifies otherwise.

 Your projected anticipated lowest account balance of $3,098.09 will be reached in February 2021. When subtracted from your minimum required
 balance of $630.14, an Escrow Surplus results in the amount of $2,467.95. These amounts are indicated with LP. You will receive an Annual
 Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle. However, you should keep
 this statement for your own records for comparison. If you have any questions about this statement, please call our Customer Service Department
 toll free at 1-877-744-2506.



           Escrow account projections for the coming year
                                                      Anticipated amounts            Anticipated amounts
                                                             paid into your               paid out of your         Anticipated escrow           Required escrow
 Date                   Description                    escrow account ($)             escrow account ($)           account balance ($)        account balance ($)
                        Opening balance                                                                                    3,998.76                1,530.81
 Dec 2020                                                           315.07                                                 4,313.83                1,845.88
 Jan 2021                                                           315.07                                                 4,628.90                2,160.95
                                                                                                                                         Continued on next page




                                                                                                                                                Page 2 of 3


Change of name or address
If your contact information has changed, please give us the new
information below.

Name (first, middle, last)


Address (number and street)                                                   Suite no.


City                                                  State                   Zip code


Home telephone                                 Business telephone             Extension

(          )                                   (         )
E-mail address
               Case 15-13643-elf     Doc       Filed 10/27/20       Entered 10/27/20 15:11:43
                                                     PHH Mortgage Services
                                                                                                                       Desc Main
                                                Document
                                                     P.O. Box 5452 Page    8 of 8
                                                        Mt. Laurel, NJ 08054-5452


Your annual escrow statement (continued)                                                       Loan numbe
September 22, 2020                                                                             Questions?
                                                                                               Visit us at
           JULIE FOLINO
                                                                                               www.MortgageQuestions.com
           1031 TREE ST
           PHILADELPHIA, PA 19148-3012                                                         Call toll free 1-877-744-2506
                                                                                               Fax 1-856-917-8300




        Escrow account projections for the coming year (continued)
                                         Anticipated amounts           Anticipated amounts
                                                paid into your              paid out of your           Anticipated escrow                      Required escrow
Date             Description              escrow account ($)            escrow account ($)             account balance ($)                   account balance ($)
Feb 2021         CITY TAX                            315.07                       1,845.88                      3,098.09                            630.14 LP
Mar 2021                                             315.07                                                     3,413.16                            945.21
Apr 2021                                             315.07                                                     3,728.23                          1,260.28
May 2021                                             315.07                                                     4,043.30                          1,575.35
Jun 2021                                             315.07                                                     4,358.37                          1,890.42
Jul 2021                                             315.07                                                     4,673.44                          2,205.49
Aug 2021                                             315.07                                                     4,988.51                          2,520.56
Sep 2021                                             315.07                                                     5,303.58                          2,835.63
Oct 2021                                             315.07                                                     5,618.65                          3,150.70
Nov 2021         HAZARD INS.                         315.07                       1,935.00                      3,998.72                          1,530.77
Total                                             $3,780.84                      $3,780.88

                                            LP - indicates your required escrow lowest balance


        Prior year account History
                                                          Amounts paid into                     Amounts paid out of                             Escrow account
                                                        your escrow account                    your escrow account                                     balance
Date            Description                Anticipated ($)          Actual ($)    Anticipated ($)         Actual ($)       Anticipated ($)            Actual ($)
                Opening balance                                                                                                1,425.71             -4,218.27
Dec 2019                                          299.61           337.83 *                                                    1,725.32             -3,880.44
Jan 2020        CITY TAX                          299.61           572.57 *                             1,845.88*              2,024.93             -5,153.75
Feb 2020        CITY TAX                          299.61                     *        1,725.32                     *             599.22             -5,153.75
Mar 2020                                          299.61          1,269.40 *                                                     898.83             -3,884.35
Apr 2020                                          299.61           703.66 *                                                    1,198.44             -3,180.69
May 2020                                          299.61           898.83 *                                                    1,498.05             -2,281.86
Jun 2020                                          299.61           299.61                                                      1,797.66             -1,982.25
Jul 2020                                          299.61           299.61                                                      2,097.27             -1,682.64
Aug 2020                                          299.61                     *                                                 2,396.88             -1,682.64
Sep 2020                                          299.61          7,017.18 E                                       E           2,696.49              5,334.54
Oct 2020                                          299.61           299.61 E                                        E           2,996.10              5,634.15
Nov 2020        HAZARD INS.                       299.61           299.61 E           1,870.00          1,935.00E              1,425.71              3,998.76
Total                                          3,595.32          11,997.91            3,595.32          3,780.88




                                                                                                                                               Page 3 of 3
